Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 3/29/2021 has been entered, considered, and an action on the merits follows.
Response to Arguments
Applicant’s arguments, see pgs 5-6, with respect to the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Bertrand (US 5,716,751) have been fully considered but are not persuasive. The applicant argues that “the nozzle is the technical feature that generates the aerosol and is positioned in the jet mill’s grinding chamber” and interpreting components such as the pump, valve and airline as being part of the aerosol generator is beyond a broadest reasonable interpretation. However, the examiner maintains that the pump, valve and airline (all located outside the chamber) are key components to generating the aerosol. Without the airline coming from outside the chamber, only a liquid would be supplied to the chamber. Without the pump or valve, no liquid would be supplied. Therefore it is reasonable to interpret the aerosol generator as being located outside the grinding chamber because some of its key components are located outside the grinding chamber.
Further, the applicant states that their invention has the liquid aerosol created outside the grinding chamber and then is later conveyed into the grinding chamber via the port. 
Applicant’s arguments, see pgs 6-7, with respect to the rejection of claim 15 under 35 USC 102(a)(1) as being anticipated by Hatton (WO 99/54048) have been fully considered and are persuasive. The examiner agrees that Hatton does not disclose jet milling the aerosol in a jet mill. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pg 8, with respect to the rejection of claim 1 under 35 USC 103 as being unpatentable over Ito (US 7,850,105 B2) in view of Hatton have been fully considered and are persuasive. The examiner agrees that Hatton does not disclose jet milling the aerosol in a jet mill and therefore when combined with the jet mill of Ito, does not meet the claimed limitation. Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand et al (hereinafter “Bertrand”) (US 5,716,751).
Regarding Claim 1, Bertrand discloses a jet mill (Fig 1) comprising a grinding chamber (1), an aerosol generator (the examiner is interpreting the aerosol generator to be comprised of liquid 12, pump 14, valve 16, airline 8 and tube 6 leading to the port/outlet of 6) and a port (outlet of 6), wherein the aerosol generator is located externally to the grinding chamber (while some of the aerosol generator components are within the grinding chamber, a majority of the key components of generating the aerosol are external. Therefore, the examiner is interpreting the aerosol generator as being external to the grinding chamber) and is configured to supply a liquid aerosol (7) into the grinding chamber (1) via the port (outlet of 6).
Regarding Claim 20, Bertrand further discloses the jet mill is a fluidized jet mill (Col 5, Lines 55-58).
Claims 1, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauk (US 2006/0127573 A1).
Regarding Claim 1, Hauk discloses a jet mill (101) comprising a grinding chamber, an aerosol generator (¶27, Lines 5-14 describe the liquid being atomized by the carrier gas traveling at a high speed and atomizing the liquid is being interpreted as creating the liquid aerosol) (the examiner is interpreting the compressor 117, airline 116a and supply pipe 106 to be the aerosol generator) and a port (107), wherein the aerosol generator is located externally to the grinding chamber (the aerosol generator components are 
Regarding Claim 15, Hauk discloses a method for reducing the presence of amorphous material on the surface of a micronized pharmaceutically active material (102) (¶9 describes jet milling to create homogenous particles) (¶16, Lines 3-7 describe formulating pharmaceutical ingredients) comprising: combining a pharmaceutically active material (102) and a liquid aerosol (109) in a grinding chamber (101) (¶14, Lines 13-19 describe spraying in the liquid at a pressure from 4 bar to 10 bar. ¶27, Lines 5-14 describe the liquid being atomized by the carrier gas traveling at a high speed and atomizing the liquid is being interpreted as creating the liquid aerosol), and -4-jet milling the pharmaceutically active material (102) and the liquid aerosol (109) in the grinding chamber (101) (Pg 1, Lines 7-11).
Regarding Claim 20, Hauk further discloses the jet mill (101) is a fluidized jet mill (¶23, Lines 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand and further in view of Sonotek (“How Ultrasonic Nozzles Work”).
Regarding Claims 5, 16 and 17, Bertrand further discloses the aerosol generator (the examiner is interpreting the aerosol generator to be comprised of liquid 12, pump 14, valve 16, airline 8 and tube 6 leading to the port/outlet of 6) (Col 10, Lines 22-23 further describes the use of an ultrasonic spray nozzle) is configured to supply the liquid aerosol (7) comprising droplets prior to entering the grinding chamber (Col 10, Lines 20-26) as measured by laser diffraction (Note, ‘as measured by laser diffraction’ is an intended use and has no patentable weight).
Bertrand is silent as to what the size of the droplets created by the ultrasonic spray nozzle are.
However, in the same field of endeavor, Sonotek teaches a known ultrasonic nozzle, within the ultrasonic nozzle art, configured to produce a droplet size of 18 m for the purpose of spraying liquid (Pg 2, lines 19-22).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, for the ultrasonic nozzle of Betrand to 90 less than 20 m, as taught by Sonotek, when spraying a liquid into the grinding chamber (Sonotek: Pg 2, Lines 19-21).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the port is configured to simultaneously supply a grinding material and the liquid aerosol into the grinding chamber”  in combination with the rest of the claimed limitations set forth in claim 3. Further, the art of record neither anticipates nor renders obvious “the port is configured to supply a feed stock comprising a grinding material and the liquid aerosol into the grinding chamber” in combination with the rest of the claimed limitations set forth in claim 4.
Bertrand (US 5,716,751) discloses a jet mill comprising a grinding chamber, an aerosol generator, a port and a grinding material. The aerosol generator is located externally to the grinding chamber and is configured to supply a liquid aerosol into the grinding chamber via the port. 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the base reference. Supplying the grinding material 
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the port is configured to simultaneously supply a grinding material and the liquid aerosol into the grinding chamber”  in combination with the rest of the claimed limitations set forth in claim 3. Further, the art of record neither anticipates nor renders obvious “the port is configured to supply a feed stock comprising a grinding material and the liquid aerosol into the grinding chamber” in combination with the rest of the claimed limitations set forth in claim 4.
Hauk (US 2006/0127573 A1) discloses a jet mill comprising a grinding chamber, an aerosol generator, a port and a pharmaceutically active material. The pharmaceutically active material and liquid aerosol are both jet milled within the grinding chamber. 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight since there is no motivation to combine the port supplying the grinding material and the port supplying the liquid aerosol into a single port.
Claims 6-14, 18 and 19 are allowed
See action dated 12/28/2020 for reasons for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725